t c memo united_states tax_court alva h beachy petitioner v commissioner of internal revenue respondent docket no filed date alva h beachy pro_se william w kiessling for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the sole issue for decision is whether petitioner's earnings from two trade_or_business activities and one farming activity are subject_to self-employment_tax under sec_1401 or whether such earnings are exempt under sec_1402 by reason of petitioner's conscientious objection to acceptance of benefits under the social_security system for death disability old age retirement and other related benefits this case was submitted by the parties fully stipulated under rule those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was monterey tennessee during petitioner was engaged in three activities the earnings from which constituted net_earnings_from_self-employment as defined in sec_1402 the net_earnings from two of petitioner's activities were reported on his income_tax return on separate schedules c profit or loss from business and the other activity was a farming activity which he reported on a schedule f profit or loss from farming for petitioner realized net_earnings of dollar_figure from the three activities petitioner did not file the tax_return schedule se nor did he pay any self- employment_tax on these earnings petitioner was not a minister he was not a member of any unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure religious_order sect or division thereof nor was he a christian science practitioner from approximately to petitioner had been a member of the amish church in either or petitioner and several other members of the amish church were excommunicated because of differences over certain biblical teachings and doctrines petitioner has never been readmitted into the amish church in the notice_of_deficiency respondent determined that petitioner's net_earnings from his three self-employment activities during were subject_to self-employment_tax petitioner's sole basis for his position is stated in his trial memorandum as follows it is my sincere honest faith and belief that insurance and security programs do work contrary to the teachings of jesus christ jesus taught that we are not to take thought for our life as to what we should eat or wear but that we rather sell what we have and give alms i do understand social_security to be designed and programed much the same as insurance and will provide for me in the future when perhaps i do have a need on that basis petitioner objects to the payment of taxes on self-employment sec_1401 imposes a tax on the self-employment_income of every individual for old age survivors and disability insurance sec_1401 imposes a tax on the self-employment_income of every individual for hospital insurance in general self-employment_income consists of the net_earnings derived by an individual other than a nonresident_alien from a trade_or_business carried on by such individual see sec_1402 and b sec_1_1401-1 income_tax regs sec_1402 in pertinent part provides an exemption from the self-employment_tax for certain ministers on self- employment income derived from the performance of services as a minister sec_1402 provides this exemption to ministers who file for the exemption pursuant to sec_1402 e since petitioner was not a minister this provision is not applicable to petitioner sec_1402 provides generally for an exemption from the payment of self-employment_tax by taxpayers who are conscientiously opposed on religious grounds to accepting the benefits of any private or public insurance in order to qualify for the exemption the taxpayer seeking such exemption must be a member of a recognized religious sect or division thereof and must adhere to the sect's or division's established tenets or teachings that promote opposition to acceptance of the benefits of private or public insurance additionally taxpayers seeking the exemption must file with the internal_revenue_service a form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits see sec_1_1402_h_-1 income_tax regs the mere filing of a return showing no self- employment income or self-employment_tax shall not be considered as an application_for exemption see sec_1_1402_h_-1 income_tax regs petitioner is conscientiously opposed to the payment of self-employment taxes because of the benefits provided by such taxes in later years for disability retirement and the like petitioner's beliefs are not those of a member of any religion or sect because petitioner during was not a member of a religion or sect the exemption provided by sec_1402 is narrowly drawn and applies only to individuals who are members of a recognized religious sect or division thereof and who adhere to established tenets or teachings of such sect or division by reason of which they are conscientiously opposed to acceptance of the benefits of any private or public insurance and who file an application_for the exemption in the manner required by the applicable regulations despite the sincerity of petitioner's personal convictions they do not serve as a substitute for the requirements of the statute see hughes v commissioner 1t c 74_tc_284 66_tc_835 52_tc_310 grieve v commissioner tcmemo_1986_453 accordingly the court holds that petitioner is liable for self- employment_tax under sec_1401 and b on the dollar_figure net_income from his self-employment activities during respondent's determination is therefore sustained decision will be entered for respondent
